Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                       Desc: Main
                          Document Page 1 of 9



                    IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF PUERTO RICO

 In re:                                            Chapter 11

 ORGANIC POWER, LLC.,                              Bankruptcy Case No. 19-01789 (EAG)

                         Debtor.

                                                   Adv. No. 20-00055-EAG
 ORGANIC POWER, LLC.

                         Plaintiff,

           v.

 THE U.S. SMALL BUSINESS
 ADMINISTRATION and JOVITA
 CORRANZA, solely as Administrator of the
 United States Small Business
 Administration,

                         Defendants.


                     UNITED STATES’ RESPONSE TO PLAINTIFF’S
                  URGENT MOTION REQUESTING ORDER TO COMPEL

          The United States of America, on behalf of the U.S. Small Business Administration

(SBA) and Jovita Carranza in her capacity as SBA Administrator (the United States), hereby

responds Urgent Motion Requesting Order to Compel (“Plaintiff’s Motion”) (Doc. 46 in 20-055).

Plaintiff’s Motion should be denied.

          Plaintiff’s Motion never actually engages with the United States’ objections to Plaintiff’s

plainly impermissible discovery requests and provides neither any explanation why the Court

should overrule any of the United States’ valid objections, nor a basis to compel SBA to respond

to any particular request. In fact, Plaintiff’s Motion demonstrates a basic lack of understanding




                                                  1
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                      Desc: Main
                          Document Page 2 of 9



of the claims it has alleged in this proceeding or how the discovery process operates with respect

to such claims.

       Plaintiff has alleged claims in this proceeding under (1) the Administrative Procedures

Act (“APA”) and (2) the anti-discrimination provision of 11 U.S.C. § 525(a). See Pl.’s Compl.

(Doc. 1 in 20-0055). Nearly all of Plaintiff’s discovery requests are directed at its claims under

the APA. However, it is well-established that “when a party seeks review of agency action under

the APA, the district judge sits as an appellate tribunal. The ‘entire case’ on review is a question

of law.” American Bioscience, Inc. v. Thompson, 269 F.3d 1077, 1083-84 (D.C. Cir. 2001).

“[B]ecause a court’s review of an agency’s decision is confined to the administrative record . . .

courts uniformly have held that discovery typically is not permitted.” Common Sense Salmon

Recovery v. Evans, 217 F. Supp. 2d 17, 20 (D.D.C. 2002) (emphasis added). Put another way,

for any of Plaintiff’s discovery requests that are propounded in connection with such claims, the

“standard discovery tools” do not apply. Comprehensive Cmty. Dev. Corp. v. Sebelius, 890 F.

Supp. 2d 305, 312 (S.D.N.Y. 2012). This is because introducing evidence outside of the

administrative record would potentially lead the court to supplanting its judgment for the

agency’s, undermining the administrative process. See, e.g., Asarco, Inc. v. EPA, 616 F.2d 1153,

1160 (9th Cir. 1980) (holding that “[w]hen a reviewing court considers evidence that was not

before the agency, it inevitably leads the reviewing court to substitute its own judgment for that

of the agency”).

       Defendant submitted the Administrative Record on June 8, 2020, as Exhibit 19 to the

United States’ Motion to Dismiss Plaintiff’s Claims ( Doc. 44 in 20-0055). The Administrative

Record includes public record documents and the Declaration of John Miller. A declaration is an

accepted form of presentation of the Administrative Record. See, e.g., Olivares v.



                                                 2
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                         Desc: Main
                          Document Page 3 of 9



Transportation Sec. Admin., 819 F.3d 454, 463-64 (D.C. Cir. 2016) (“TSA submitted the Vara

Declaration and other internal agency documents that, together, offer a clear statement of the

grounds and rationale upon which TSA relied in denying Petitioner’s application for flight

training”); Rhea Lana, Inc. v. U.S. Department of Labor, No. 1:14-cv-00017 (CRC), 2016 WL

10932817, at *2 (D.D.C. 2016) (“The Darling Declaration sets forth the reasons for DOL’s

finding of wage-and-hour violations, which were absent from the determination letter the agency

sent Rhea Lana at the conclusion of its 2013 investigation. As such, the declaration belongs in

the administrative record because it furnishes an explanation of the administrative action that is

necessary to facilitate effective judicial review.”) (quotation omitted); TOMAC v. Norton, 240 F.

Supp. 2d 45, 48-49 (D.D.C. 2003) (accepting declaration as additional explanation of the reasons

for the agency decision) (quotation omitted). Thus, the existence of a document titled

“Declaration” in the administrative record should thus not be mistaken for a request to admit

testamentary evidence and does not provide any basis for discovery outside the record.

          Plaintiff’s Motion fails to offer any response as to why Plaintiff’s discovery requests are

not barred by the above well-established case law despite that fact that Defendant clearly set

forth this objection and the legal basis for it in each of its discovery responses 1 and orally

explained the basis for its objections to counsel for Plaintiff over the phone. Nor does Plaintiff

articulate how these discovery requests are relevant to his claims under section 525 of the

Bankruptcy Code. Plaintiff’s claim under section 525 presents a pure question of law for the

Court as to whether section 525 applies to the PPP loans at issue. And in any event, none of the

requests go to any possible factual issue concerning whether Plaintiff filed a loan application or

any factual issue of any possible relevance to Plaintiff’s section 525 claim.



1
    Defendant’s responses to Plaintiff’s discovery requests are attached as Exhibit 1.
                                                   3
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                       Desc: Main
                          Document Page 4 of 9



        Beyond the obvious irrelevance of the requests and the fact that they are barred by the

above case law, Plaintiff’s requests are objectionable for numerous other reasons explained in

Defendant’s general and specific objections. Plaintiff does not attempt to show that Defendant’s

objections to any specific request are invalid. In fact, the only requests that are mentioned even

in passing in Plaintiff’s brief are as follows.

        First, Plaintiff makes reference to Interrogatories No. 5 and 6 (see Pl.’s Mot. at 4). Those

interrogatories state as follows:

    5. Please describe in detail the procedure used by the SBA to create the Rules for the
       Paycheck Protection Program (“PPP”).

    6. Please describe in detail the procedure and reasoning used to exclude small
       businesses in bankruptcy from applying for PPP “loans”.

These are paradigmatic examples of the types of discovery requests regarding APA claims that

are barred. See, e.g., Texas Rural Legal Aid, Inc. v. Legal Servs. Corp., 940 F.2d 685, 698 (D.C.

Cir. 1991) (“Ordinarily judicial review of informal agency rule-making is confined to the

administrative record; neither party is entitled to supplement that record with litigation affidavits

or other evidentiary material that was not before the agency.”). Indeed, it is hard to imagine

more quintessential examples of requests that are objectionable on this basis. Plaintiff does not

even attempt to explain how these requests fall outside this prohibition.

        Second, Plaintiff also makes a glancing reference to Requests for Admission 1-4. See

Pl.’s Mot. at 6. Those requests and the objections are set forth as follows:

                1. Admit that the CARES Act is a grant of aid necessitated by a public
                   health crisis.

                            RESPONSE: The United States objects to this Request because it
                    does not concern the issue of irreparable harm or any other remaining factual
                    issue in this case. The United States further objects to this Request because it
                    seeks a legal conclusion. To the extent that a response is required, SBA



                                                  4
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                     Desc: Main
                          Document Page 5 of 9



                  Denies Request 1 to the extent that it varies from the laws, rules and guidance
                  governing PPP loans, which speak for themselves.

               2. Admit that CARES Act makes PPP monies available regardless of the
                  financial condition of the requesting entity.

                           RESPONSE: The United States objects to this Request because it
                  does not concern the issue of irreparable harm or any other remaining factual
                  issue in this case. The United States further objects to this Request to the
                  phrase “makes PPP monies available” as vague and ambiguous. The United
                  States further objects to this Request because it seeks a legal conclusion. To
                  the extent that a response is required, SBA Denies Request 2 to the extent that
                  it varies from the laws, rules and guidance governing PPP loans, which speak
                  for themselves.

               3. Admit that the CARES Act makes PPP monies available to persons or
                  entities regardless of their capacity to repay the “loan”

                           RESPONSE: The United States objects to this Request because it
                  does not concern the issue of irreparable harm or any other remaining factual
                  issue in this case. The United States further objects to this Request to the
                  phrase “makes PPP monies available” as vague and ambiguous. The United
                  States further objects to this Request because it seeks a legal conclusion. To
                  the extent that a response is required, SBA Denies Request 3 to the extent that
                  it varies from the laws, rules and guidance governing PPP loans, which speak
                  for themselves.

               4. Admit that the CARES Act explicitly excludes medium and large size
                  businesses that are bankrupt from applying for a PPP "loan".

                          RESPONSE: The United States objects to this Request because it
                  does not concern the issue of irreparable harm or any other remaining factual
                  issue in this case. The United States further objects to this Request because it
                  seeks a legal conclusion. To the extent that a response is required, SBA
                  Denies Request 4 to the extent that it varies from the laws, rules and guidance
                  governing PPP loans, which speak for themselves.

       These requests seek pure legal conclusions rather than factual admissions and are also

improper because they concern statements made in laws, rules, and guidance governing PPP

loans that speak for themselves. We know this because each of these requests begins with the

phrase “Admit that the CARES Act.” The CARES Act speaks for itself and the purpose of

discovery is not to needlessly ask a party to admit or confirm what Congress has stated. Plaintiff

                                                5
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                      Desc: Main
                          Document Page 6 of 9



again offers no argument as to why it believes that these objections are invalid. Nor does

Plaintiff undertake any effort to demonstrate why the other specific and general objections set

forth by Defendant do not apply. To cap it off, as the Court can plainly see, the SBA responds to

each of these requests for admission by denying these requests for admission in light of its

objections. Plaintiff seems to be under the mistaken impression that if it submits a couple of

dozen requests for admission, the opposing party has to admit at least one. Unfortunately for

Plaintiff, the discovery rules do not operate in that manner.

       Finally, Plaintiff appears to refer to the following interrogatory and response (see Pl.’s

Mot. at 6):

       10. List all cases in the United States that are being heard on the same controversy
       (Please include those in State Courts, Bankruptcy Court, District Courts,
       Bankruptcy Appellate Panel, Circuit Courts and Supreme Court). Please include
       the name of the Court, the case caption and the case number for each proceeding.

       RESPONSE: The United States objects to the phrase “same controversy” as vague and
       ambiguous. The United States further objects to this Interrogatory because it seeks
       information available on publicly available databases that are as easily accessible to
       Plaintiff as Defendant.

Like the previous requests, this interrogatory does not seek any factual information relevant to

this case for the reasons set forth above. The only factual issues that remain in this case concern

Plaintiff’s claim for irreparable harm and this request has no relevance to that claim. Moreover,

the information Plaintiff seeks is plainly public record information, which Plaintiff can already

access on electronic databases.

       In short, there is no merit to Plaintiff’s Motion to Compel. Plaintiff does not attempt to

explain why Defendant’s specific and plainly stated objections are invalid. Plaintiff also falls far

short of establishing any basis for imposing sanctions under Federal Rule of Civil Procedure

37(b)(2) against the SBA. Federal Rule of Civil Procedure 37(b)(2) only applies when there is a



                                                 6
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                        Desc: Main
                          Document Page 7 of 9



violation of a Court order or a failure to produce a witness for examination under the

circumstances set forth in that rule. Neither of these situations are at issue here. Plaintiff’s

Motion should be denied in its entirety.

                                           CONCLUSION

       For the foregoing reasons, the Court should deny Plaintiff’s Motion.

Dated: June 17, 2020                           Respectfully submitted,


                                               UNITED STATES OF AMERICA

                                               JOSEPH H. HUNT
                                               Assistant Attorney General
                                               Civil Division

                                               W. STEPHEN MULDROW
                                               United States Attorney

                                               s/Rafael J. López-Rivera
                                               Rafael J. López-Rivera
                                               Assistant United States Attorney
                                               USDC-PR No. 221213
                                               UNITED STATES ATTORNEY’S OFICE
                                               Torre Chardón, Suite 1201
                                               350 Carlos Chardón Street
                                               San Juan, Puerto Rico 00918
                                               Phone Number: (787)766-5656
                                               Facsimile: (787)766-6219
                                               rafael.j.lopez@usdoj.gov

                                               Pedro Jaime López-Bergollo
                                               Special Assistant US Attorney
                                               USDC No. 231412
                                               273 Ponce de León Ave., Suite 510
                                               Plaza 273
                                               San Juan, PR 00917-1930
                                               Tel.: 787-766-5269
                                               Email: pedro.lopez-bergollo@sba.gov

                                               RUTH A. HARVEY
                                               Director
                                               MARGARET M. NEWELL

                                                  7
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50        Desc: Main
                          Document Page 8 of 9



                                    Assistant Director
                                    MICHAEL TYE
                                    Trial Attorney (G03112)
                                    United States Department of Justice
                                    Commercial Litigation Branch,
                                    Civil Division
                                    P.O. Box 875, Ben Franklin Station
                                    Washington, DC 20044-0875
                                    (202) 305-2419
                                    Michael.Tye@usdoj.gov




                                       8
Case:20-00055-EAG Doc#:58 Filed:06/17/20 Entered:06/17/20 12:40:50                  Desc: Main
                          Document Page 9 of 9



                               CERTIFICATE OF SERVICE

       I HEREBY CERTIFY that on June 17, 2020, I electronically filed the foregoing with the
Clerk of the Court by using the CM/ECF system, which will send a notice of electronic filing to
all CM/ECF participants.

                                                 /s/ Michael Tye

                                                 Commercial Litigation Branch
                                                 Civil Division
                                                 United States Department of Justice
